JOHNSEN, J.,
concurring in part, dissenting in part.
I agree that the award in this case should be reversed, but not that the proceeding should be dismissed. I think it should be sent back to the workmen’s compensation court for a new trial and further evidence.
As the record now stands, opposing medical experts have testified, on the one hand, that plaintiff is totally disabled from the accident involved and will continue so indefinitely, and, on the other, that he has absolutely no existing disability from the accident and is as able to work as he was *756before it occurred. Among other incidents in the record, diametrically opposite physical interpretations are made of the same X-ray films. The question of disability turns, not on subjective symptoms of the claimant, but on the objective findings of the doctors. A determination of the controversy on the present record, therefore, means simply a conjectural evaluation of the professional credibility of the medical witnesses in the case.
I believe that compensation rights or liabilities ought not to have to depend on this questionable criterion. The legislature has declared that the administration of the workmen’s compensation law is “affected with a vital public interest.” Comp. St. Supp. 1937, sec. 48-162. Thát interest is entitled to some certainty in processes and results. A compensation trial cannot be allowed to degenerate into a medical experiment in judicial credulity or a judicial speculation on medical credibility.
The history of this case forcibly illustrates what I have in mind. The compensation court, first by the single judge who heard the case, and then, on a rehearing en bane, accepted the testimony of plaintiff’s medical witnesses and gave plaintiff an award. The district court, to which an appeal in the nature of an error proceeding was taken, upheld the award because of the conflict in the evidence; but, according to the brief of appellant, the trial judge declared, that if he were hearing the case in the first instance, or ele novo, he would have found in favor of defendant. On a de novo hearing here, some of the members of this court apparently believe the medical witnesses of plaintiff and others those of defendant. To me, the antipodal disagreement of these experts on whether demonstrable physical conditions exist or not is disappointing and bewildering. It shakes my faith a little in the skill of the medical profession or in its scientific impartiality. I do not want, in this situation, to be called upon to speculate on the question of personal credibility, but feel that the case should .be sent back to the compensation court, with the request that it call in some disinterested members of the *757medical profession and invite their cooperation to clarify the path, by making proper physical examinations and stating their findings in open court, subject to cross-examination by the parties. I believe that this procedure will clear up the Hippocratic shadows and bring the truth into sharper focus.
On the right of the compensation court to do what I am here suggesting, a reference to the statutes is sufficient. A discussion of the general power of a trial court to call witnesses will be found in 5 Wigmoré, Evidence (2d ed.) sec. 2484, and in 3 Chamberlayne, Modern Law of Evidence (1912) sec. 2376, but it is neither necessary nor useful to go into that subject here. The legislature has expressly declared that the compensation court has power to adopt all rules necessary to effectuate the public interest in the administration of the compensation law, and that it “may upon * * * its own motion require the production of * * * any facts or matters which may be necessary to assist in a determination of the rights of either party.” Comp. St. Supp. 1937, sec. 48-167. It has also specifically authorized the judges of the compensation court “to examine under oath or otherwise any person * * * or any medical practitioner.” Comp. St. Supp. 1937, sec. 48-153. These provisions include the right to call independent medical experts as witnesses; and, in a case such as this, where the furtherance of justice demonstrates its sound necessity, there should be no hesitation in exercising the power. No nonjudicial function is involved. Jessner v. State, 202 Wis. 184, 231 N. W. 634.
I had hoped that by remanding the case the organized medical profession might have joined us in accepting the challenge involved. The expert witness evil, which is a blight on judicial administration and a discredit to the medical profession, must sooner or later be faced. The procedure which I have here suggested would, I believe, effectively have demonstrated where the truth lies in the present case. I, for one, feel the need of a compass.